Title: To Alexander Hamilton from William Allibone, 25 October 1790
From: Allibone, William
To: Hamilton, Alexander


[Philadelphia] October 25, 1790. “Enclosed Herewith is accounts of the Expenditures in the Office of Superintendance of the Light House at Cape Henelopen &c., from the first of July to the first of October from which there appears A Ballance in my hands of three hundred and fifty four Dollars and Twenty Eight & one half Cents.… Part of the afforesaid Ballance has been Since paid away and as Several Contracts are compleated and nearly due, as well as the Wages or Sallery of Persons Employed. A considerably greater Sum will be Shortly Required.…”
